DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant describes “artifacts” as: 
[F]alse-positive echoes or false-negative echoes due to shadows, air/poor coupling, bowel gases, and other types of interference … one or more types of artifacts, such as shadows, gases, air-interfaces, etc. See 0031.
artifact identification unit 220 may detect an air scan area 412 and a pubic bone shadow 414 ... As another example, referring to FIG. 4B, artifact identification unit 220 may detect an area of bowel gas 422 within B-mode image 420 that targets an aorta 424… … that targets a bladder 516 (although air scan area 512 and pubic bone shadow 514 may not typically be shown in a conventional C-mode image). … may detect areas of bowel gas 522 and an air scan area 524 within a C-mode image 520 that targets an aorta 526. While artifacts such as air scan area 412, pubic bone shadow 414, bowel gas 422, etc., See 0032.
Air and shadow. See 0034, 0038, 0040.
Gas. See 0040.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has failed to describe any specific algorithm or specific trainings, or any specific neural network to classify all these artifacts. Hence, Applicant has failed to show any possession of any specific algorithm or specific trainings, or any specific neural network that are necessary to classify all these artifacts even though Applicant claims these classification can be done on traditional ultrasound image modes. Essentially, Applicant claims that the processors can classify these without telling how the processor is classifying these. Applicant failed to explain any “pre-trained model.” If there is a model, there must be an example of what the model is represented in math. If there is a neural network, what 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1-20, it is unclear what math or algorithm are used to do these classification, to obtain a “pre-trained” model, and what type of neural network, machine learning is used. 
Applicant has failed to describe any specific algorithm or specific trainings, or any specific neural network to classify all these artifacts. Essentially, Applicant claims that the processors can classify these without telling how the processor is classifying these. Applicant failed to explain any “pre-trained model.” If there is a model, there must be an example of what the model is represented in math. If there is a neural network, what 
In re claim 3, it is unclear what the metes and bounds of the limitation “wherein the ultrasound image data includes multiple B-mode images for compilation as a C-mode image” are. Is the “compilation as a C-mode image” necessary for the claim? Or so long there are some B-mode image and that B-mode images are capable for compilation as a C-mode image?
In re claim 6, it is unclear what the scope of “simultaneously with…” are. What’s calculating and classifying simultaneously with a processor? How can something be classified without FIRST being calculated? And if they are being first calculated, they cannot be simultaneous. 
In re claim 7, it is unclear what a pre-trained model is. If there is a model, then the Specification must show a model. 
In re claim 15, it is unclear what the scope of “in parallel with…” are. What’s calculating and classifying in parallel? How can something be classified without FIRST being calculated? And if they are being first calculated, they cannot be parallel.
In re claim 16, it is unclear what the metes and bounds of “calculate, after the presenting, a result” are. Note that in Specification 0058 teaches “provide a calculated result 935 to display 122 for presentation to the operator 900.” So Calculate is BEFORE the presenting. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) classifying areas with artifacts into many artifact classes from images obtained from ultrasound system. 
The limitation of classifying method, as drafted (see claims 1, 11, 18), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, or a generic ultrasound system. That is, other than reciting “by a processor,” and “memory,” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by a processor” language, “detecting… classifying … generating … presenting …” in the context of this claim encompasses the user manually detecting with user’s eye/brain, to classifying and to generating by hand, and presenting finding to others. Similarly, the limitation of using different obtained image type (claims 2-3 and the like) and detecting a target object, and calculating of claim 6, and developing of claim 7, and storing and matching of claim 8 and the like, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “detecting … calculating, developing, storing … matching” in the context of this claim encompasses the user reading as 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – using a processor and memory to perform all the classification methods. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying machine learning by a processor to perform classification steps amounts to no more than mere instructions to apply the exception using a generic computer component. However, machine learning is a generic and conventional algorithm for identifying different classes. Applicant has never shown any specific machine learning algorithm under any specific training or untrained algorithm/coding. Mere instructions to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 9, 11, 12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drebin et al. (US 4,835,712, hereinafter Drebin ‘712).

In re claims 11 and 18, similarly as above, Drebin ‘712 teaches a device, comprising: a memory device for storing instructions; and a processor configured to: receive ultrasound image data from an ultrasound probe, detect areas with artifacts in the ultrasound image data (col. 8, lines 34-35, note that it would have been obvious and/or inherent that a processor is associated with an ultrasound sector scanning system, and that system also has a probe in order to scan ultrasound and process the acquired images) (col. 9, 23-27, note that air is a “artifact”), classify the areas with artifacts into one of a plurality of available artifact classes (col. 9, lines 60-66), generate an indication of the areas with at least one artifact for an ultrasound image, wherein the indications include a designation of the artifact class, and present to an operator the 
In re claims 2 and 12, it would have been obvious that wherein the ultrasound image data includes a two-dimensional B-mode image because B-mode image is a standard and most conventional ultrasound image. 
In re claim 6, Drebin ‘712 teaches further comprising: detecting, by the processor, a target object within the ultrasound image; and calculating, by the processor and simultaneously with the classifying, a result based on a target object (col. 5, lines 35-44). 
In re claim 9, Drebin ‘712 teaches wherein the presenting indicates a location of the areas with artifacts within the ultrasound image in relation to a target object (abstract, figs. 4, 8-12, shading col. 17-col. 18; col. 9, lines 62-col. 20, line 20. etc. Note that areas of interest/target object are displayed with shading). 
In re claim 15, Drebin ‘712 teaches wherein the processor is further configured to: generate an indication of a target object within the ultrasound image (abstract, figs. 4, 8-12, shading col. 17-col. 18; col. 9, lines 62-col. 20, line 20. etc. Note that areas of interest/target object are displayed with shading); and calculate, in parallel with the classifying, a result based on the indication of the target object (col. 5, lines 35-44). 

Claims 2, 4, 7-8, 10, 12, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drebin ‘712 in view of Simopoulos et al. (US 2007/0055153, hereinafter Simopoulos ‘153).

Simopoulous ‘153 teaches wherein the classifying includes using a convolutional neural network to perform artifact classification (0039). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Drebin ‘712 to include the features of Simopoulous ‘153 in order to increase consistent quality of imaging and reduce user variability. 
In re claims 2 and 12, Simopoulous ‘153 also teaches wherein the ultrasound image data includes a two-dimensional B-mode image because B-mode image is a standard and most conventional ultrasound image (0020, 0024). 
In re claim 7, Simpopoulous ‘153 teaches wherein the classifying includes: developing a pre-trained model of the [artifact] classes based on pixel groupings in training images with previously-recognized [artifact] types (0006, 0007, 0021, 0035-0040, etc; note that the artifact classes is taught by Drebin ‘712). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Drebin ‘712 to include the features of Simopoulous ‘153 in order to increase consistent quality of imaging and reduce user variability. 
In re claim 8, Simpopoulous ‘153 teaches further comprising: storing, in a local memory, the pre-trained model; and matching, based on the pre-trained model, pixel groupings from the ultrasound image data with pixel groupings from the training images (0006, 0007, 0021, 0035-0040, etc.). 

In re claim 13, Simpopoulous ‘153 teaches wherein, when classifying the areas with artifacts, the processor is further configured to apply machine learning (0009, 0028, 0035, 0037, 0039). 
In re claim 16, Simpopoulous ‘153 teaches wherein the processor is further configured to: generate an indication of a target object within the ultrasound image; and calculate, after the presenting, a result based on the indication of the target object (fig. 2, Set image parameter and Image is after 26). 
In re claim 17, Simpopoulous ‘153 teaches wherein, when classifying the areas [with artifacts], the processor is further configured to: store, in the memory device, a pre-trained model of the available [artifact] classes based on pixel groupings in training images with previously-recognized [artifact types], and match, based on the pre-trained model, pixel groupings from the ultrasound image data with pixel groupings from the training images (0006, 0007, 0021, 0035-0040, etc; note that the artifact classes is taught by Drebin ‘712). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drebin ‘712 in view of Wegner (US 2013/0123635, hereinafter Wegner ‘635).
In re claim 3, Drebin ‘712 fails to teach wherein the ultrasound image data includes multiple B-mode images for compilation as a C-mode image. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Drebin ‘712 to include the features of Wegner ‘635 in order to classify different type of ultrasound images. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drebin ‘712 in view of Yaguchi et al. (US 2019/0005644, Yaguchi ‘644).
In re claims 5 and 14, Drebin ‘712 fails to teach wherein the plurality of artifact classes include a pubic bone shadow class, a bowel gas shadow class, and a bad coupling class. 
Yaguchi ‘644 teaches [0055]: In a case where regions other than the lungs are included in the CT image, a gas, a fat tissue, water, a soft tissue, a calcified tissue, etc., that can be classified based on pixel values, may be included in the CT image. The processing circuitry 11 may acquire at least anyone of likelihood values for air, lung parenchyma, a ground glass opacity, a solid shadow, a blood vessel, a nodule, a gas, a fat tissue, water, a soft tissue, a calcified tissue, a cluster structure, a tubular or linear structure, and a membrane or plate structure.
It would have been obvious to try from the teaching of Yaguchi ‘644 to target pubic bone shadow, bowel gas shadow and a bad coupling from the teaching above in order to cover multiple artifacts. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Drebin ‘712 to include the features of .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drebin ‘712 in view of Simopoulos ‘153 and Yaguchi ‘644. 
In re claim 19, Drebin ‘712 in view of Simopoulos ‘153 teach wherein the instructions to classify further comprise one or more instructions to: store, in a memory, a pre-trained model of the available artifact classes based on pixel groupings in training images with previously-recognized artifact types (as shown above, 0006, 0007, 0021, 0035-0040, etc from Simopolous ‘153), but fail to teach wherein the available artifact classes include a pubic bone shadow class, a bowel gas shadow class, and a bad coupling class. 
Yaguchi ‘644 teaches [0055]: In a case where regions other than the lungs are included in the CT image, a gas, a fat tissue, water, a soft tissue, a calcified tissue, etc., that can be classified based on pixel values, may be included in the CT image. The processing circuitry 11 may acquire at least anyone of likelihood values for air, lung parenchyma, a ground glass opacity, a solid shadow, a blood vessel, a nodule, a gas, a fat tissue, water, a soft tissue, a calcified tissue, a cluster structure, a tubular or linear structure, and a membrane or plate structure.
It would have been obvious to try from the teaching of Yaguchi ‘644 to target pubic bone shadow, bowel gas shadow and a bad coupling from the teaching above in order to cover multiple artifacts. 
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Drebin ‘712 to include the features of Simopoulous ‘153 in order to increase consistent quality of imaging and reduce user variability, and to include the features of Yaguchi ‘644 in order to target pubic bone shadow, bowel gas shadow and a bad coupling from the teaching above in order to cover multiple artifacts.
In re claim 20, Simopoulos ‘153 teaches wherein the instructions to classify the areas with artifacts further comprise one or more instructions to: apply a neural network to extract and match features of the ultrasound image with the pre-trained model for artifact classification (0006, 0007, 0021, 0035-0040, etc).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO JOSEPH PENG/Primary Examiner, Art Unit 3793